IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                          ASSIGNED ON BRIEFS JULY 7, 2006

   LLOYD W. MOORE, ET AL. v. DR. RONALD D. TEDDLETON, ET UX.

                 Direct Appeal from the Chancery Court for Carroll County
                     No. 02-CV-0092     C. Creed McGinley, Chancellor



                   No. W2005-02746-COA-R3-CV - Filed November 7, 2006


This case began as a breach of warranty and misrepresentation action against a husband and wife as
sellers of property. The buyers had been sued in a separate action by adjoining landowners who
disputed the boundary between their land and the property purchased by the buyers. After a
judgment was entered against the buyers ordering them to convey a portion of the property to their
neighbors, they filed suit against the sellers, who had since divorced. The trial court entered a
default judgment against the wife after she failed to defend the case. The court then dismissed the
husband from the case pursuant to Tenn. R. Civ. P. 19, finding that he had been an indispensable
party to the previous boundary dispute lawsuit between the buyers and their neighbors, and that
failure to join him in that lawsuit required that he be dismissed from this subsequent suit. The
buyers timely filed their notice of appeal. The trial court subsequently entertained and granted the
wife’s motion to set aside the default judgment and ultimately dismissed her from the suit as well,
finding that she had also been an indispensable party to the boundary dispute action and was not
joined in the lawsuit. For the following reasons, we vacate the trial court’s order which set aside the
default judgment, reverse the trial court’s order dismissing the claims against the husband, and
remand the cause for further proceedings.


Tenn. R. App. P. 3; Appeal as of Right; Judgment of the Chancery Court Vacated in Part,
                            Reversed in Part and Remanded

ALAN E. HIGHERS, J., delivered the opinion of the court, in which DAVID R. FARMER , J., and HOLLY
M. KIRBY , J., joined.

Michael U. King, Huntingdon, TN, for Appellants

Dwayne D. Maddox, III, Huntingdon, TN, for Appellee Dr. Ronald D. Teddleton

Mark L. Agee, Trenton, TN, for Appellee Karen Teddleton
                                                     OPINION

                                    I. FACTS & PROCEDURAL HISTORY

        On March 17, 1999, Lloyd W. Moore, Joyce I. Moore, Heath A. Moore, Melinda R. Moore,
Kendle W. Moore, and Brandon J. Moore (the “Moores” or “Appellants”) purchased a tract of land
located in Carroll County, Tennessee, from Ronald D. Teddleton and his wife, Karen E. Teddleton
(the “Teddletons” or “Appellees”). The Teddletons provided a general warranty deed to the Moores
purporting to convey 73.37 acres of land for $55,000.00. The property included several acres of
valuable timber, which, according to the Moores, was specifically pointed out by Mr. Teddleton prior
to the sale.

         On July 21, 2000, the Moores were sued by adjoining landowners, Elmer Lee Kyle and his
wife, Bessie Lee Kyle (the “Kyles” or “the Kyle litigation”).1 The Kyles disputed the location of the
boundary line between their property and the property acquired by the Moores claiming that part of
the 73.37 acres belonged to them. In addition, they alleged that the Moores had wrongfully cut
timber on the land belonging to the Kyles and sought treble damages for its value. The Kyles later
amended their complaint to include as a defendant Wade Norris d/b/a Wade Norris Logging, LLC,
which the Moores had hired to cut the timber on the property they purchased from the Teddletons.
In turn, the logging company filed a cross-complaint against the Moores seeking attorney’s fees and
loss of income and requesting that the Moores be required to hold it harmless for any judgment
entered against it.

         The Kyle case came to be heard before Chancellor Ron E. Harmon in the Chancery Court for
Carroll County on January 24, 2002. At the hearing, each party presented the testimony of licensed
surveyors and the Kyles presented a professional forester who valued the stumpage for the cut timber
at $39,924.45. Mr. Teddleton, the grantor, also appeared to testify. The Chancellor then took a
break and urged the parties to reach an agreement. According to the Moores, they were basically
given three options by the court as to what their settlement should be. Thereafter, the parties
announced that they had agreed to accept a boundary line that essentially divided the difference
between the two surveys. This action resulted in the Moores losing eleven acres of the property
deeded by the Teddletons. The parties also stipulated that the Kyles were entitled to a judgment for
$40,000.00, representing double the value of the timber cut from the Kyles’ side of the agreed-upon
boundary. In addition, the Moores stipulated that the logging company was entitled to a judgment
for its expenses in the amount of $2,480.00. On March 6, 2002, the Chancellor entered his judgment
in the case setting forth the parties’ stipulations. Approximately eleven acres were thereby
transferred from the Moores to the Kyles, and judgment was granted against the Moores in the

         1
           There is limited information in the record about the Kyle case. It was filed in the Chancery Court for Carroll
County, Tennessee, Docket No. 20-CV-143. Most of these facts have been taken from the “Statement of the Case” in
the Appellant’s Brief, which was adopted and incorporated by reference into the briefs of the Appellees. These
additional facts are included only for clarification and have no bearing on our conclusion regarding the merits of this
appeal.

                                                          -2-
amount of $42,480.00.

        Upon conclusion of the Kyle litigation, the Moores filed a complaint against the sellers, the
Teddletons, alleging breach of warranty and misrepresentation. The Moores claimed that the
Teddletons had breached the covenants contained in their warranty deed because eleven acres were
found to belong to adjoining property owners. As such, the Teddletons were not lawfully seized of
the property and did not have the right to convey the property, as they had warranted. The Moores
also included a claim for misrepresentation. The Moores stated that they had justifiably relied on
Mr. Teddleton’s representations, as he “toured the property with the Plaintiffs and pointed to the
boundaries, indicating that they had been established by survey.” Also, Mr. Teddleton allegedly
represented that all timber within those indicated boundaries was included with the property to be
sold. The Moores claimed that, although Mr. Teddleton may have had a survey prepared of the
property, he did not use that surveyed property description in the deed to the Moores. Therefore,
they alleged that Mr. Teddleton knew or should have known that the ownership of some of the acres
he conveyed was at least disputed.

        The Moores’ request for relief included the value of the eleven acres that the Carroll County
Chancery Court transferred to the Kyles, the cost of the damages incurred from the suit in the amount
of $42,280.00, and their attorney’s fees incurred in defending the suit in the amount of $4,000.00,
less the proceeds they had received from the sale of the timber.

       The Teddletons were served with a copy of the complaint and civil summons on June 12,
2002. The Teddletons separated and litigated an action for divorce at some point during the
pendency of the Moores’ action. On November 7, 2002, the Moores filed a Motion for Default
Judgment against both defendants as no answer had been filed on their behalf. However, the motion
was not granted at that time. Mr. Teddleton filed his Answer and an accompanying Motion to
Dismiss on January 22, 2003. His Motion to Dismiss asked the court to dismiss him as a defendant
pursuant to Rule 12 and Rule 19 of the Tennessee Rules of Civil Procedure. After mentioning the
boundary dispute and timber lawsuit between the Moores and the Kyles, he stated:

               That the defendant Ronald D. Teddleton was not made a party to that
               action and should have been added as an indispensable party in that
               his rights would be directly affected by the decision rendered in that
               action, to prevent inconsistent judicial decisions and to protect his
               interest in a just adjudication.

               That as a result of not being made a party in the previous action, the
               defendant’s rights and remedies have been prejudiced.

For this reason, among others, he requested a dismissal from the action.




                                                -3-
        No responsive pleadings were filed on behalf of Mrs. Teddleton. The Moores’ motion for
a default judgment was heard on July 12, 2005 by Judge C. Creed McGinley.2 The court found that
reasonable efforts were made in order to locate Mrs. Teddleton and publication notice had been run
as required by law. On August 12, 2005, a default judgment was entered against Mrs. Teddleton in
the amount of $71,943.75 representing the Moores’ damages for breach of warranty, in addition to
$253.15 for court costs and $641.24 in discretionary costs.

        On August 30, 2005, Mr. Teddleton’s motion to dismiss was heard in Carroll County Circuit
Court before Judge McGinley. The parties’ debate was limited to whether Mr. Teddleton had been
an indispensable party to the previous action involving the Kyles requiring the subsequent action to
be dismissed. The court concluded that Mr. Teddleton’s motion should be sustained pursuant to
Rule 19, and entered an order dismissing him on September 21, 2005. The Moores filed a timely
notice of appeal in the chancery court on September 30, 2005.

        Mrs. Teddleton’s first appearance in this action was on November 2, 2005, when she filed
a “Motion to Set Aside Default Judgment.” In the motion she stated that the property at issue had
been awarded to Mr. Teddleton in their divorce and that the same case which had been filed against
him had been dismissed. She admitted that she had received service of the original complaint, but
she stated that she received no notice of the default judgment.3 Mrs. Teddleton claimed that she had
provided a copy of the original complaint to her divorce attorney and was under the mistaken
impression that he would represent her in this matter as well. She did meet with her attorney
regarding this lawsuit and was advised of her available defenses in the case, but she did not retain
counsel in the matter. Mrs. Teddleton also claimed that she expected Mr. Teddleton to handle the
lawsuit because he was awarded the property at issue in the divorce. She asserted that she had a
meritorious defense to the underlying action inasmuch as she had no actual involvement with the
Moores’ transaction, and in addition, reemphasized that the suit against Mr. Teddleton had been
dismissed.

       Mrs. Teddleton subsequently filed a “Motion to Dismiss” asking the court to dismiss the
claims against her pursuant to Rule 12 and Rule 19 of the Tennessee Rules of Civil Procedure. This
motion repeated verbatim the grounds for dismissal stated in Mr. Teddleton’s recently sustained
motion.

        The trial court granted Mrs. Teddleton’s motion to set aside the default judgment on the
pleadings, in an order entered on February 3, 2006. Although Mrs. Teddleton had admitted receiving
service of the complaint, the court found that she was under the mistaken impression that the award


         2
          The case was transferred to Judge McGinley because Chancellor Harmon had presided over the original action
between the Moores and the Kyles.

         3
           At the original hearing on the Motion for Default Judgment, the court had found that reasonable efforts were
made in attempting service, and that publication notice was run in a Carroll County newspaper. Apparently after the
divorce, Mrs. Teddleton was “residing for periods of time” in the State of Arizona. However, she never resided in
Carroll County where publication notice was run but was a resident of Gibson County.

                                                         -4-
of the real estate to her husband in the divorce would relieve her of any obligations in the lawsuit.
Also, the court found that Mrs. Teddleton was under the mistaken impression that her divorce
attorney would represent her interest in the lawsuit, even though no additional contract or retainer
was arranged regarding the suit. The court further noted that the defendant did not receive actual
notice of the motion seeking a default judgment against her. She was not residing in Carroll County
where publication notice was run, and service was not attempted through the Secretary of State,
which had been a successful means of serving her with the original complaint. On the same day the
default judgment was set aside, the trial court sustained Mrs. Teddleton’s motion to dismiss,
removing her from the lawsuit.

                                    II. ISSUES PRESENTED
       Appellants have timely filed their notice of appeal and present the following issues, as we
perceive them, for review:

       1.      Whether the trial court erred by setting aside the default judgment entered against the
               Appellee, Karen E. Teddleton; and
       2.      Whether the trial court erred by dismissing the Appellants’ complaint pursuant to
               Tenn. R. Civ. P. 19 for failing to join the Defendants in the previous lawsuit.

For the following reasons, we vacate the order setting aside the default judgment, reverse the
decision of the chancery court and remand for further proceedings.

                                    III.   STANDARD OF REVIEW

         This Court reviews findings of fact by a trial court sitting without a jury under a de novo
standard with a presumption of correctness for those findings. Tenn. R. Civ. P. 13(d). We review
a trial court’s conclusions of law under a de novo standard upon the record with no presumption of
correctness. Union Carbide Corp. v. Huddleston, 854 S.W.2d 87, 91 (Tenn. 1993) (citing Estate
of Adkins v. White Consol. Indus., Inc., 788 S.W.2d 815, 817 (Tenn. Ct. App. 1989)).

                                           IV. DISCUSSION

                         A.    Order Setting Aside the Default Judgment

         On appeal, the Moores assert that the chancery court erred when it set aside the default
judgment previously entered against Mrs. Teddleton. In its order, the trial court set forth findings
of fact but did not specify the legal basis for its relief. The court stated that the motion was granted
“pursuant to the relevant Tennessee Law and Rules of Civil Procedure . . . .” Because Mrs.
Teddleton’s motion stated that she was entitled to relief under the provisions of Rule 60, we regard
it as a Rule 60.02 motion. See Cathey v. City of Dickson, No. M2001-02425-COA-R3-CV, slip op.
at 7 (Tenn. Ct. App. W.S. May 10, 2002).




                                                  -5-
         Tenn. R. Civ. P. 60.02 provides, in pertinent part:

                   On motion and upon such terms as are just, the court may relieve a
                   party or the party’s legal representative from a final judgment, order
                   or proceeding for the following reasons: (1) mistake, inadvertence,
                   surprise or excusable neglect; . . . or (5) any other reason justifying
                   relief from the operation of the judgment.

The Moores contend that Mrs. Teddleton’s neglect in filing an answer and defending the action
should not have been excused by the court, as she admitted she was served with notice of the action
and even discussed her defenses with an attorney but chose not to participate.

         A proper analysis of this case requires us to address the trial court’s jurisdiction. First
American Trust Co. v. Franklin-Murray Development Co., L.P., 59 S.W.3d 135, 140 (Tenn. Ct.
App. 2001). Tenn. R. App. P. 13(b) requires us to address jurisdictional issues even when neither
party has raised the question on appeal.4 Id. Subject matter jurisdiction involves a court’s power
to adjudicate a controversy brought before it. First American Trust, 59 S.W.3d at 140 (citing
Northland Ins. Co. v. State, 33 S.W.3d 727, 729 (Tenn. 2000); Turpin v. Conner Bros. Excavating
Co., 761 S.W.2d 296, 297 (Tenn. 1988); Cashion v. Robertson, 955 S.W.2d 60, 63 (Tenn. Ct. App.
1997)). “Issues concerning subject matter jurisdiction are so important that appellate courts must
address them even if they were not raised in the trial court.” Id., (citing Manning v. Feidelson, 175
Tenn. 576, 578, 136 S.W.2d 510, 510-11 (1940); Morrow v. Bobbitt, 943 S.W.2d 384, 392 (Tenn.
Ct. App. 1996); Gillespie v. State, 619 S.W.2d 128, 129 (Tenn. Ct. App. 1981)). A judgment or
order entered by a court without subject matter jurisdiction is void. First American Trust, 59
S.W.3d at 141, (citing Brown v. Brown, 198 Tenn. 600, 610, 281 S.W.2d 492, 497 (1955); Riden v.
Snider, 832 S.W.2d 341, 343 (Tenn. Ct. App. 1991); Scales v. Winston, 760 S.W.2d 952, 953 (Tenn.
Ct. App. 1988)). When this Court determines that a trial court lacked subject matter jurisdiction over
a matter, it must vacate its judgment and dismiss the case without reaching the merits of the appeal.
Id., (citing J.W. Kelly & Co. v. Conner, 122 Tenn. 339, 397, 123 S.W. 622, 637 (1909); Dishmon
v. Shelby State Cmty. College, 15 S.W.3d 477, 480 (Tenn. Ct. App. 1999)).

         The record indicates that the trial court entered its final order dismissing Mr. Teddleton from
the action on September 21, 2005. The default judgment had been entered against Mrs. Teddleton
earlier in the proceedings. The Moores timely filed their notice of appeal with the chancery court
on September 30, 2005. It was not until November 2, 2005, that Mrs. Teddleton made her first
appearance in this action entering her “Motion to Set Aside Default Judgment.” The trial court
proceeded to entertain Mrs. Teddleton’s motion and her subsequent “Motion to Dismiss,” ultimately
setting aside the default judgment and dismissing her from the case on February 3, 2006.

         In Spence v. Allstate Ins. Co., 883 S.W.2d 586, 595-96 (Tenn. 1994), the Tennessee


         4
          Tenn. R. App. P. 13(b) provides, in relevant part, that “the appellate court shall also consider whether the trial
and appellate court have jurisdiction over the subject matter, whether or not presented for review . . . .”

                                                            -6-
Supreme Court resolved the issue of whether a trial court has jurisdiction to entertain a Rule 60
motion once an appeal is pending. The Court considered the approaches taken under the Federal
Rules of Civil Procedure and agreed with the view held in various circuits that a court “has no
jurisdiction to consider a [Rule 60] motion after a notice of appeal has been filed.” Id. at 595. The
Court wished to avoid the situation in which a case may be pending in more than one court at a time,
and, therefore, the Court held that “a trial court has no jurisdiction to consider a Rule 60.02 motion
during the pendency of an appeal.” Id. at 596. If a party wishes to seek relief from a judgment
during that time, he has the option of applying to the appellate court for an order of remand. Id.


        As we have already discussed, the Moores timely perfected their notice of appeal on
September 30, 2005. From that point forward, the trial court lacked jurisdiction to entertain a Rule
60 motion.5 On November 2, 2005, Mrs. Teddleton filed her motion requesting the trial court to set
aside the default judgment. The court granted the motion on February 3, 2006, four months after
the Moores’ notice of appeal was filed. Because the parties did not request a remand from this
Court, the trial court lacked jurisdiction to consider Mrs. Teddleton’s motion and its order is void
as a nullity. See Cathey v. City of Dickson, No. M2001-02425-COA-R3-CV, slip op. at 7 (Tenn.
Ct. App. W.S. May 10, 2002). Therefore, we vacate the trial court’s order sustaining Mrs.
Teddleton’s Rule 60 motion and setting aside the default judgment against her.




         5
            W e should note that in First Am erican Trust, the Middle Section of this Court stated that a trial court loses
jurisdiction “once a party perfects an appeal,” which consists of “filing a timely notice of appeal and either an appeal
bond or affidavit of indigency.” 59 S.W.3d at 141 (2001) (emphasis added). In the case at bar, the Moores filed a “Cost
Bond” along with their notice of appeal, acknowledging Lloyd M oore (appellant) as surety for the costs of the cause.
Following the trial court’s subsequent action setting aside Mrs. Teddleton’s default judgment, the Moores deposited
$1000.00 with the Carroll County Chancery Court Clerk’s office in lieu of a surety bond. Thus, it is not clear whether
the Moores’ appeal was technically perfected prior to the trial court’s order setting aside the default judgment. Still, in
our view, the outcome remains the same.
          W hen our Supreme Court originally addressed the issue in Spence, it held that a trial court lacked jurisdiction
“during the pendency of an appeal.” 883 S.W .2d at 596. However, the Court was adopting the approach of other
jurisdictions that a trial court “has no jurisdiction . . . after a notice of appeal has been filed.” Id. at 595. In addition,
the overwhelming majority of cases citing Spence and discussing the issue have stated that an appellate court has
jurisdiction over the case after the notice of appeal is filed, with no mention of when the appeal bond must be properly
entered.     See State v. Pendergrass, 937 S.W .2d 834, 837 (Tenn. 1996);                         Holladay v. Speed, No.
W 2005-01045-COA-R3-CV, slip op. at 6 (Tenn. Ct. App. W .S. Dec. 28, 2005); City of Memphis v. Civil Service
Com’n, City of Memphis, No. W 2002-01556-COA-R3-CV, slip op. at 3 (Tenn. Ct. App. W .S. Sept. 15, 2003); Glover
v. Glover, No. E2002-01690-COA-R3-CV, slip op. at 2 (Tenn. Ct. App. E.S. Feb. 25, 2003); Cathey v. City of Dickson,
No. M2001-02425-COA-R3-CV, slip op. at 7 (Tenn. Ct. App. W .S. May 10, 2002); Lewis v. Frances, No.
M1998-00946-COA-R3-CV, slip op. at 13-14 (Tenn. Ct. App. M.S. March 7, 2001). Also, although Tenn. R. App. P.
6(a) states that “a bond for costs on appeal shall be filed by the appellant in the trial court with the notice of appeal,”
failure to file an appeal bond does not automatically invalidate a party’s notice of appeal. Therefore, we find that
jurisdiction over the case vested in this Court upon the Moores’ timely filing of notice of appeal.

                                                             -7-
                                    B.     Dismissal pursuant to Rule 19

       The Moores also contend that the trial court erred by dismissing their breach of warranty and
misrepresentation claims against Mr. Teddleton pursuant to Rule 19.6 As previously discussed, the
Moores were sued by adjoining landowners, the Kyles, who disputed the boundary between their
parcel and the one purchased by the Moores. The Kyles claimed a portion of the 73.37 acres
conveyed to the Moores and requested damages for timber which had been cut from that area of the
property. The Kyles also brought suit against the logging company hired by the Moores to remove
the timber. The Kyle suit resulted in the parties agreeing upon a boundary, the Moores transferring
eleven acres to the Kyles, and a judgment against the Moores for $42,280.00 which included
damages for the cut timber and the cost of the logging company’s attorney’s fees. The chancellor
incorporated these stipulations into his final judgment.

        In the case at bar, Mr. Teddleton claimed in his answer and motion to dismiss that he was an
“indispensable party” to the previous suit involving the Kyles. According to Mr. Teddleton, the
Moores’ failure to join him as a party in the Kyle action had prejudiced his rights and remedies such
that the trial court was required to dismiss this subsequent suit against him. The court agreed at the
motion hearing, concluding that “the motion to dismiss should be sustained by the Court pursuant
to Rule 19.” An order was entered dismissing the claims against Mr. Teddleton on September 21,
2005.

       We begin by examining the relevant language of Tenn. R. Civ. P. 19.01, entitled “Persons
to Be Joined if Feasible”:

                  A person who is subject to service of process shall be joined as a
                  party if (1) in the person’s absence complete relief cannot be accorded
                  among those already parties, or (2) the person claims an interest
                  relating to the subject of the action and is so situated that the
                  disposition of the action in the person’s absence may (i) as a practical
                  matter impair or impede the person’s ability to protect that interest,
                  or (ii) leave any of the persons already parties subject to a substantial
                  risk of incurring double, multiple, or otherwise inconsistent
                  obligations by reasons of the claimed interest. If the person has not
                  been so joined, the court shall order that the person be made a party.

The Rule is designed to protect the interests of absent persons, as well as those before the court, from
multiple litigation and inconsistent judicial determinations. Citizens Real Estate & Loan Co., Inc.
v. Mountain States Dev. Corp., 633 S.W.2d 763, 766 (Tenn. Ct. App. 1981).

         First, the Moores contend that Mr. Teddleton was not an “indispensable party” to the first


         6
          Because our analysis of the previous issue is dispositive of the claim against Mrs. Teddleton, we will only
consider whether the trial court properly dismissed the Moores’ action against Mr. Teddleton pursuant to Rule 19.

                                                        -8-
action. We agree. Although Mr. Teddleton may have been a “proper party” to be joined in the Kyle
suit, he was not an “indispensable party” pursuant to Rule 19. “A proper party is not the same as a
necessary or indispensable party.” Brewer v. Lawson, 569 S.W.2d 856, 858 (Tenn. Ct. App. 1978).
A “proper party” to a lawsuit is one who has legal or equitable rights in the subject of the litigation.
Horton v. Tennessee Dept. of Correction, No. M1999-02798-COA-R3-CV, slip op. at 5 (Tenn. Ct.
App. M.S. Sept. 26, 2002) (citing Steele v. Satterfield, 148 Tenn. 649, 654, 257 S.W. 413, 414
(1923); William H. Inman, Gibson’s Suits in Chancery § 51 (7th ed. 1988)). A proper party is so
connected with the dispute as to be under an enforceable obligation to the plaintiff, or to have a right
or position with regard to the subject of the litigation that entitles him to defend against the court’s
judgment. Id. (citing Inman, supra, § 53). However, a proper party is not necessarily an
indispensable party for the purposes of Tenn. R. Civ. P. 19.01. Id. “Only a party who will be
directly affected by a decree and whose interest is not represented by any other party to the litigation
is an indispensable or necessary party, that is, one without which no valid decree may be entered
settling the rights between the parties that are before the [c]ourt.” Brewer, 569 S.W.2d at 858
(emphasis added).

         Although Mr. Teddleton was affected by the chancellor’s decree in the Kyle suit, he and the
Moores would appear to have had an identity of interests. Both parties would have benefitted if the
Moores were allowed to keep the property in its entirety. Also, there is no indication that Mr.
Teddleton’s absence rendered the court unable to afford complete relief to the parties before it. In
fact, it seems to be well settled that “a prior owner is not a necessary party” to a boundary line
dispute. 12 Am. Jur. 2d Boundaries § 101 (2006). See also 11 C.J.S. Boundaries § 110 (2006)
(explaining that a grantor is unnecessary as a party, but may properly join and prosecute the action
if he wishes and has agreed to do so); Backman, James H. & David A. Thomas, Disputes Between
Adjoining Landowners - Easements § 8.07 (Michael Bruno et al. eds., 2005) (stating that a prior
owner having no interest in neighboring properties need not be joined). Although Mr. Teddleton
may have been a “proper party” to the Kyle suit, he was not an “indispensable party” in the sense that
his absence would prevent the trial court from entering a valid decree settling the rights between the
Moores and the Kyles.

        The Moores also assert that, even assuming Mr. Teddleton was an indispensable party to the
Kyle lawsuit, it was inappropriate for the trial court to dismiss this subsequent action on that basis.
Our Supreme Court has stated that “when a party fails to comply with the required procedures on
joining an indispensable party, the appropriate remedy is not dismissal of the action.” McNabb v.
Highways, Inc., 98 S.W.3d 649, 656 (Tenn. 2002) (citing Tenn. R. Civ. P. 21, entitled “Misjoinder
and Nonjoinder of Parties,” which states that “[m]isjoinder of parties is not ground for dismissal of
an action”). In McNabb, the Court also noted that the “invitation for this Court to adopt a rule
requiring or allowing dismissal for the failure to join an indispensable party conflicts with the
express language of the applicable rules.” Id. Still, McNabb dealt with the dismissal of a case where
potential tortfeasors were not joined in that same case. Id. We realize that the issue of joinder is
normally raised in an original action in the trial court, so that misjoinder or nonjoinder may be
corrected during the proceedings by joining the party. Tenn. R. Civ. P. 21 advisory commission
comment. Because we have concluded that Mr. Teddleton was not an “indispensable party” to the


                                                  -9-
previous action, we decline the opportunity to address the issue of whether Rule 19 authorizes a trial
court to dismiss a case on the ground of nonjoinder of a party in a separate and distinct action.7

        In Mr. Teddleton’s brief, he agrees with the notion that misjoinder or nonjoinder of parties
is not grounds for dismissal. However, he then claims that the trial court was actually proceeding
under Rule 12 as a judgment on the pleadings or possibly treating the motion as one for summary
judgment under Rule 56. He subsequently refers to the order as an involuntary dismissal under Rule
41.02. We find that his argument is not supported by the record. Mr. Teddleton’s “Motion to
Dismiss” requested relief under Rule 12 and Rule 19 of the Tennessee Rules of Civil Procedure. The
trial court’s order only states that the motion was sustained “upon arguments of counsel and the
record as a whole.” However, an examination of the transcript from the motion hearing clearly
reveals that the court granted the motion under Rule 19. The only argument presented by Mr.
Teddleton’s counsel pertained to the issue of whether he was an indispensable party.8 Furthermore,
the judge stated at the conclusion of the hearing that “the motion to dismiss should be sustained by
the Court pursuant to Rule 19.”

        Because we have concluded that Mr. Teddleton was not an indispensable party to the Kyle
action, we reverse the decision of the chancery court and remand this cause for further proceedings
not inconsistent with this opinion.

                                                 V. CONCLUSION

        For the aforementioned reasons, we vacate the order of the chancery court which set aside
the default judgment against Mrs. Teddleton, and we reverse the decision of the court dismissing Mr.
Teddleton and remand for further proceedings. Costs of this appeal are taxed to Appellees, Ronald
D. Teddleton and Karen E. Teddleton, for which execution may issue if necessary.




                                                                  ALAN E. HIGHERS, JUDGE


         7
             Tenn. R. Civ. P. 19.01 authorizes a trial court to order that an indispensable party be made a party if not so
joined. If that person cannot be made a party, the court is directed in Tenn. R. Civ. P. 19.02 to determine whether the
action should proceed among the parties before it, or should be stayed or dismissed. These remedies are made available
to the trial court in which the case is pending. There is no mention of the authority of a separate trial court to dismiss
a subsequent action on the basis of nonjoinder in previous cases.

         8
           Specifically, Mr. Teddleton’s counsel stated that they had filed a motion “alleging under Rule 19 that he was
an indispensable party,” he stated that his rights were prejudiced as a result, and requested “pursuant to Rule 19 that the
case against him should be dismissed.”

                                                          -10-
-11-